UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6075



HOWARD G. BROWN, JR.,

                                               Petitioner - Appellant,

          versus


JAMES V. PEGUESE;    ATTORNEY   GENERAL   OF   THE
STATE OF MARYLAND,

                                               Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-3192-WDQ)


Submitted:   May 18, 2005                       Decided:   June 3, 2005


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard G. Brown, Jr., Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Howard G. Brown, Jr., seeks to appeal the district

court’s   order   denying     his   motion   for   reconsideration       of   the

dismissal of his 28 U.S.C. § 2254 (2000) petition as untimely.                 We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s judgment was entered on the docket

on October 6, 2004.    According Brown the benefit of Fed. R. App. P.

4(c), the notice of appeal was filed on December 10, 2004.           Because

Brown failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED


                                     - 2 -